Citation Nr: 0218141	
Decision Date: 12/16/02    Archive Date: 12/24/02	

DOCKET NO.  02-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim as to whether the character of the 
appellant's discharge from his period of service from May 
1980 to May 1982, constitutes a bar to benefits, and, if 
so, whether all of the evidence of record warrants a 
favorable determination as to character of discharge.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active military service from May 1980 to 
May 1982.  He received "under other than honorable 
conditions" discharge for the good of the service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 determination of the 
RO.  That decision found that new and material evidence 
had not been submitted to change previous decisions in 
October 1989 and February 1993 with regard to the 
character of the appellant's discharge.  

The Board notes that in Laruan v. West, 11 Vet. App. 80 
(1998) ( en banc) the United States Court of Appeals for 
Veterans Claims (Court) held that the new and material 
standard was not applicable to claims to reopen prior 
denials based on lack of veteran status.  However, the 
Court of Appeals for the Federal Circuit overruled the law 
in D'Amico v. West, 209 F.3d 1322, 1326-27 (Fed. Cir. 
2000).  


FINDINGS OF FACT

1.  The most recent final denial of the appellant's claim 
occurred in February 1993, when the RO found that the 
character of the appellant's discharge constituted a bar 
to compensation benefits based on his repeated violations 
of military regulations.  

2.  The evidence submitted since the February 1993 
decision includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  

3.  The appellant's discharge under other than honorable 
conditions was issued because of willful and persistent 
misconduct.  

4.  The appellant was not insane at the time of the 
commission of the offenses that resulted in the discharge 
under other than honorable conditions.  


CONCLUSIONS OF LAW

1.  Evidence received since the February 1993 final 
administrative decision is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105(c) (West 
Supp. 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (2002).

2.  The appellant is not a veteran for the purposes of 
establishing entitlement to monetary VA benefits.  
38 U.S.C.A. §§ 101, 1110, 5303 (West Supp. 2002); 
38 C.F.R. §§ 3.12, 3.102, 3.354 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal as all notification and 
development action needed to render a fair decision on the 
claim, to the extent possible, have been accomplished.  

The Board notes that the appellant was afforded a personal 
hearing on two separate occasions in order to present his 
case.  The Board finds that no further assistance to the 
appellant is required under the VCAA because no reasonable 
possibility exists that such assistance would aid in 
substantiating his claim.  38 U.S.C.A. § 5103(a)(2).  

The requirements of the VCAA have essentially been met by 
the RO.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for additional consideration under the 
VCAA, poses no harm or prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The totality of the 
evidence demonstrates that VA has undertaken reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the claim for the benefit 
sought. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

A claim for disability benefits has five elements:  (1) 
Veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability, 
and (5) effective date of the disability.  See Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); see also 
38 U.S.C.A. § 1131 (setting forth the basic requirements 
for compensation for disability resulting from active 
military service).

The threshold determination in this matter is whether the 
appellant has "veteran status," i.e. whether he is a 
"veteran" who is eligible for VA benefits for a condition 
incurred during his period of military service.  
38 U.S.C.A. § 101(2); see Holmes v. Brown, 2 Vet. App. 38, 
40 (1997).  The term "veteran" is defined under § 101(2) 
as someone who has served "in the active military, naval, 
or air service and who was discharged or released 
therefrom under conditions other than dishonorable."  
Thus, although the appellant was a "veteran" in the sense 
that he served in the Armed Forces, he could not have 
"veteran status" so as to be entitled to veterans' 
benefits if he was discharged under dishonorable 
conditions.  Under 38 C.F.R. § 3.12(d)(4) (2002), a 
discharge under other than honorable conditions for 
willful and persistent misconduct will render a claimant 
ineligible for veteran's benefits.  See Struck v. Brown, 9 
Vet. App. 145 (1996). 

In determining the character of a discharge, there are 
certain types of discharges for which entitlement to VA 
benefits is broad by statute, including by reason of 
sentence of general court-martial, as a deserter, or for a 
discharge under other than honorable conditions issued as 
a result of an absence without official leave (AWOL) for a 
continuous period of at least 180 days; this latter bar 
does not apply if there are compelling circumstances to 
warrant the prolonged unauthorized absence.  38 U.S.C.A. 
§ 5303(a); 38 C.F.R. § 3.12(c).  Such discharges are 
absolute bars to VA benefits, in the absence of insanity.  
38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(b). 

It is also provided that other types of undesirable 
discharges are deemed to be under dishonorable conditions, 
thus barring entitlement to VA monetary benefits.  
38 C.F.R. § 3.12(d).  A discharge under other than 
honorable conditions is considered to be under 
dishonorable conditions, when the discharge is issued as a 
result of willful and persistent misconduct.  38 C.F.R. 
§ 3.12(d) (2002).  However, a discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if the service was otherwise honest, faithful, 
and meritorious.  Id.  Should an appellant's other than 
honorable conditions discharge be found to bar payment of 
benefits he must rely on § 3.12(b).  That section states 
that "a discharge or release from service under one of the 
conditions specified in this section is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense..."

Pursuant to 38 U.S.C.A. § 5303(b) and its implementing 
regulation, 38 C.F.R. § 3.354(b), a service member who is 
insane at the time of the acts that lead to an other than 
honorable condition discharge retains eligibility for 
veterans' benefits.  Under § 3.354(b) a determination 
whether a claimant was insane at the time he committed an 
offense leading to his court-martial, discharge or 
resignation, is based on all the evidence procurable 
relating to the period involved, and application of the 
definition in 38 C.F.R. § 3.354(a).  

An insane person is one who, while not mentally defective 
or constitutionally psychopathic, except when a psychosis 
has been engrafted upon such basic condition, exhibits, 
due to disease, a more or less prolonged deviation from 
his normal method of behavior; or who interferes with the 
peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community 
to which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social 
customs of the community in which he resides.  38 C.F.R. 
§ 3.354(a).  

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F3d 
1356 (Fed. Cir. 1998).  

When this case was considered by the RO for the first time 
in October 1989, the record showed that the appellant 
served on active duty from May 12, 1980, to May 5, 1982.  
A review of the service personal records revealed 
documentation reflecting nonjudicial punishments for the 
following:  Possession of marijuana on March 22, 1981; 
absent from place of duty on September 18, 1981, and 
September 24, 1981; another charge of possession of 
marijuana; AWOL from January 13 to January 19, 1982; 
possession and use of marijuana; possession of drug abuse 
paraphernalia; assault by hitting with his fist a petty 
officer; and missing ship's movement on January 14, 1982.  
He also received nonjudicial punishment for offenses 
committed on July 30, 1981, August 4, 1981, August 18, 
1981, and August 27, 1981.  The offenses were not 
specified.  The record also indicates unauthorized 
absences from March 26, 1982, to March 28, 1982, and 
April 2, 1982, to April 5, 1982.  On March 3, 1982, the 
appellant was advised of recommendation of a discharge by 
reason of misconduct--frequent involvement of a 
discreditable nature with civil and/or military 
authorities.  He was advised of the possible consequences 
of such a discharge and he waived all his rights.  In May 
1982, he was issued a discharge under conditions other 
than honorable for the good of the service.  

By letter dated in October 1989, VA notified the appellant 
that his discharge barred payment of VA benefits, but 
allowed his treatment at any VA medical facility for a 
disability found to have been incurred in the record in 
active duty.  He did not appeal the determination, 
although he was notified of his appellate rights.  

In December 1992, the appellant reopened his claim.  He 
provided testimony at a hearing before an authorization 
board at the Milwaukee RO in January 1993.  The veteran 
testified that he knew he did wrong during service and he 
indicated that if he had to do it over again, he would not 
have "messed up" his service.  

In an administrative decision dated in February 1993, it 
was noted that since he did not refute his period of 
willful misconduct, and did not submit evidence to 
substantiate any claimed unfair treatment in service, no 
new and material evidence had been submitted regarding the 
character of discharge and his claim was therefore not 
reopened.  He was notified of the decision by 
communication dated in February 1993, and did not appeal.  

In September 2000, the appellant submitted an application 
for compensation benefits.  The RO treated this statement 
as requested to reopen the claim.  

The evidence received since the 1993 decision essentially 
consists of testimony offered by the appellant at a 
hearing at the Milwaukee VARO in February 2001.  

At the personal hearing, the appellant essentially 
indicated that he was immature while he was in the 
military.  He claimed he was never offered any counseling 
regarding his marijuana usage in service.  He argued that 
his misconduct was not of a willful nature, but came as a 
result of his addiction to marijuana use.  As for the 
incident in which he was charged with hitting a petty 
officer, it was basically his word as a seaman recruit 
against the word of a petty officer as to who started the 
dispute.  

Based on the foregoing testimony, the Board finds that the 
appellant has presented new and material evidence to 
warrant a reopening of his claim of whether the character 
of a discharge constitutes a bar to VA disability 
benefits.  Given the presumption of credibility afforded 
evidence presented by the appellant in an attempt to 
reopen a previously denied claim, the Board finds this 
additional correspondence to be new and material.  
38 C.F.R. § 3.156(a); Justus v. Principi, 3 Vet. App. 510 
(1992).  

Specifically, the appellant's testimony offered at the 
personal hearing held in February 2001 is new, in that it 
was not before the RO in 1993.  As to its materiality, 
this additional evidence relates directly to the specific 
matter under consideration, the circumstances under which 
the veteran committed various offenses, as well as his 
mental status at the time he committed those offenses.  He 
testified that he was young and immature.  Given the 
totality of his testimony, the undersigned finds that he 
has submitted evidence that speaks to the compelling 
circumstances that lead to his unauthorized absences.  As 
such, this evidence must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

The next question is whether the veteran is prejudiced by 
the Board's consideration of the claim on the merits.  The 
RO has previously considered the claim on the merits.  He 
has had an opportunity to present argument and evidence at 
a personal hearing.  Therefore, there is no prejudice in 
proceeding at this time to discussing the merits of the 
claim.  Curry v. Brown, 7 Vet. App. 59 (1994).  

Turning to the merits of the character of the appellant's 
discharge from service, the Board finds that there is no 
additional duty to assist him with the development of the 
claim on the merits.  As noted above, he has been informed 
of the evidence necessary to substantiate his claim.  The 
RO has considered his claim on the merits. 

His discharge was not the result of a general court-
martial and he was not AWOL for a continuous period of at 
least 180 days.  These statutory bars would not preclude 
the payment of benefits.  

However, an other than honorable conditions discharge 
based upon willful and persistent misconduct is considered 
to have been issued under dishonorable conditions.  See 
38 C.F.R. § 3.12(d).  Yet, "a discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious."  Id.

Thus, if a claimant's offense is determined not to have 
been minor, that is the end of the inquiry.  See Struck v. 
Brown, 9 Vet. App. 145, 152 (1996); Camarena v. Brown, 6 
Vet. App. 565, 567-68 (1994).  In this regard, VA has 
barred discretion to define the character of service on 
benefits may be denied.  Camarena.  Where VA determines 
that a person's discharge from service was under 
dishonorable conditions, the payment of benefits, based on 
that period of service is barred, unless it is found that 
the person was insane at the time of committing the 
offense causing such discharge.  See 38 C.F.R. § 3.12(b).

The evidence in the instant case reflects an individual 
who, although young, had a number of various problems 
throughout his time on active duty.  These actions by the 
appellant cannot reasonably be described as either 
isolated or infrequent.  A realistic interpretation of the 
facts shows a willful and persistent course of behavior 
that could only be labeled as misconduct.  The Board 
therefore finds that the appellant does not fall within 
the exception for a "discharge because of a minor offense" 
provided by 38 C.F.R. § 3.12(d).

The record reflects that the appellant's discharge from 
service was due to willful and persistent misconduct, and 
the evidence does not indicate that the appellant's 
service was otherwise honest, faithful, and meritorious.  
Neither is it shown that the appellant was insane during 
any of the absences without leave.  Applicable law 
provides that a claimant who was insane at the time of 
committing the acts resulting in discharge shall retain 
eligibility for VA benefits.  38 C.F.R. § 5303(b).  
However, where the appellant maintains that he was 
basically immature while in service, the medical evidence 
of record does not reflect the presence of a psychiatric 
disability.  In sum, the record persuasively shows that 
the appellant's conduct during service constituted willful 
and persistent misconduct.  Therefore, his discharge must 
be considered as having been under dishonorable 
conditions.  38 C.F.R. § 3.12(d)(4).  Accordingly, the 
Board finds that the character of the appellant's 
discharge is a bar to entitlement to VA benefits except 
for certain health and related benefits authorized by 
Chapter 17, Title 38, United States Code.  The Board has 
carefully considered the entire record in this case; 
however, the Board does not find the evidence so evenly 
balanced that there is doubt as to any material matter 
regarding the issue on appeal.  


ORDER

New and material evidence having been submitted, the issue 
of the character of the appellant's discharge is reopened.  

The character of the appellant's discharge from service 
constitutes a bar for the payment of VA benefits.  The 
appeal is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

